

115 HR 1923 IH: To prohibit the use of members of the United States Armed Forces to carry out offensive combat operations in Syria.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1923IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Capuano (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of members of the United States Armed Forces to carry out offensive combat
			 operations in Syria.
	
		1.Prohibition on use of members of the United States Armed Forces to carry out offensive combat
 operations in SyriaThe President may not use members of the Armed Forces of the United States to carry out offensive combat operations in Syria unless Congress has enacted a specific authorization for such use of members of the Armed Forces.
		